In an action, inter alia, to rescind a separation agreement, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Kohn, J.), entered July 20, 1993, as denied his cross motion for summary judgment dismissing the first through fourth causes of action asserted in the complaint and on his counterclaim. The plaintiff cross-appeals from so much of the same order as denied her motion to direct the defendant to place certain sums in escrow and to pay her $10,532.39 per month pending the conclusion of this action.
Ordered that the cross appeal is dismissed, without costs or disbursements, for failure to perfect same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court properly denied his cross motion for summary judgment to dismiss the complaint as against him. A properly executed separation agreement must be enforced unless it can be shown to be unconscionable or the result of fraud or overreaching in its execution (see, Christian v Christian, 42 NY2d 63; Torsiello v Torsiello, 188 AD2d 523; Greenfield v Greenfield, 147 AD2d 440). Because there exists a triable issue of fact regarding whether the defendant former husband fraudulently concealed from the plaintiff former wife his interest in certain investment properties prior to the execution of the separation agreement, summary judgment was properly denied.
The defendant’s remaining contentions are without merit. Joy, J. P., Pizzuto, Krausman and Florio, JJ., concur.